Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 13, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00562-CV



                               IN RE C.D., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-00064

                         MEMORANDUM OPINION

      On August 1, 2022, relator C. D. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Sonya L. Heath, presiding
judge of the 310th District Court of Harris County, to perform her ministerial duty
and grant the nonsuit of relator’s claims in the modification proceeding.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.

                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                        2